Citation Nr: 0126613	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  99-05 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for chronic schizophrenia, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from May 1976 to July 1979.  
This appeal arises from an October 1998 rating decision of 
the Department of Veterans Affairs (VA), Boston, 
Massachusetts, regional office (RO).  That rating decision 
denied an evaluation in excess of 30 percent for the 
veteran's service connected psychiatric disorder.

In July 2000, the Board of Veterans' Appeals (Board) remanded 
the case for additional development.  Subsequently, a July 
2001 rating decision increased the evaluation of the veteran 
service connected psychiatric disorder to 50 percent 
disabling.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service connected schizophrenia does not 
result in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
chronic schizophrenia have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
9205 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that while the appeal was pending, the 
President, on November 9, 2000, signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Act, in pertinent 
parts, eliminated the concept of a well-grounded claim and 
imposed on VA new duty to assist and notice obligations.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Implementing regulations were 
promulgated on August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In regard to the issue on appeal, the Board finds that the 
notification duties have been met and that the issue has been 
adequately developed for appellate review, and need not be 
remanded to the RO for initial review in light of the VCAA.  
The veteran was notified that the evidence did not meet the 
criteria for the assignment of a higher rating for his 
service-connected disability, and he was informed by the 
supplemental statement of the case issued in July 2001 of the 
criteria necessary for entitlement to a higher evaluation.  
The duty to assist the veteran in obtaining evidence to 
substantiate his claim has been met in that the RO, pursuant 
to the previous remand, has arranged for an adequate 
examination to identify and evaluate the level of severity of 
his service connected psychiatric disorder, and outpatient 
treatment reports concerning treatment for a psychiatric 
disorder have been obtained.  There is no indication that 
relevant records have not been obtained.  The Board finds 
that another remand would serve no useful purpose and would 
only impose unnecessarily additional burdens on VA without 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) and Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

The RO granted service connection for schizophrenia in July 
1993.  A 10 percent evaluation was assigned from August 1991.  
A May 1996 rating decision increased the evaluation to 30 
percent from February 1996.  Finally, a July 2001 rating 
decision increased the evaluation to 50 percent from April 
1998.  The veteran contends that he is entitled to a higher 
evaluation.

The veteran's service connected psychiatric disorder is rated 
under code 9205.  Under that code section, a 100 percent 
evaluation requires total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is appropriate where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The current 50 percent evaluation contemplates occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9205 
(2001).

A VA psychiatric examination was conducted in August 1998.  
The veteran reported that he had worked for the Postal 
Service for 12 years, was currently on leave without pay 
status, and had filed for disability.  He attributed his 
inability to work to intolerable vertigo and dizziness, which 
he compared to "being stapled to a pinwheel."  The veteran 
stated that he lived alone, saw few other people, and had not 
considered remarrying since his divorce in the early 1980's.  
The veteran endorsed vague complaints of "hallucinations," 
both auditory and visual.  On examination, his hygiene and 
grooming were very good, and his dress was appropriate.  He 
made good eye contact.  He was alert and oriented to all 
three spheres.  Speech was articulate, of normal fluency, and 
with few marked digressions.  The veteran's vocabulary was 
superior, and his word choice appeared entirely appropriate.  
He displayed full range of affect, with some spontaneous 
humor.  He did not appear to be responding to internal 
stimuli, save for occasional winces of apparent pain.  The 
veteran voiced no delusional beliefs.  He appropriately used 
original, appropriate metaphors to illustrate what he was 
saying.  He was able to discuss subjects specifically and at 
length; vagueness of speech was isolated to inquiries about 
symptoms.  The veteran stated that he experienced nightmares, 
but was unable to describe them.  He also complained of 
depression and daily suicidal thoughts, which he described as 
a wish to lie down and die.  He did not describe more active 
fantasies, and he denied homicidal ideation.  The veteran 
reported that his memory was "shot" but did not evidence 
poor recall in the interview.  The diagnosis was dysthymic 
disorder (evidenced by reported prevalent depressed mood, 
poor appetite, insomnia, and hopelessness.)  The examiner 
noted that signs of schizophrenia were not evidenced in the 
interview.  The Global Assessment of Functioning (GAF) score 
was noted as 40.

The most recent thorough psychiatric examination of the 
veteran was completed in August 2000.  The veteran's whole 
demeanor suggested that he was indeed struggling with 
vertigo.  His speech was of normal rate and syntax.  His mood 
appeared moderately depressed, and his affect was somewhat 
blunted.  He expressed considerable despair and fear at his 
current medical situation, but the affect displayed as he 
expressed himself was relatively bland.  There was no thought 
derailment or other obvious signs of psychosis.  He was again 
vague about symptoms of hallucinations.  The examiner was 
unable to elicit any clear history of paranoia, delusions, or 
ideas of reference.  The veteran admitted to ongoing suicidal 
ideation, but had never attempted to harm himself.  He was 
oriented and cognitively intact, giving his history in 
considerable detail.  The veteran noted that he had stopped 
work in 1998 due to his tinnitus and vertigo, which have been 
getting progressively worse.  He had had several 
relationships with women over the years, but had not lived 
with anyone for any length of time.  He currently lived with 
his mother, primarily because he was unable to care for 
himself due to vertigo.  The veteran was fearful of ending up 
in an institution.  He slept as much as he could, perhaps 100 
hours per week, essentially as a way of escaping the vertigo.  
The veteran also reported episodes of anxiety attacks going 
back about two years.  He felt that he could distinguish 
these clearly from the ongoing experience of the vertigo.  

The examiner noted that it was not uncommon for people who 
have gone through a true psychotic episode to be somewhat 
evasive about the symptoms.  From the veteran's presentation, 
the examiner opined that it seemed that the antipsychotic 
medication the veteran had been taking for many years had 
successfully suppressed his overt psychotic symptoms.  The 
examiner further stated that the dysthymic disorder noted by 
the 1998 examiner was an "extremely secondary phenomenon."  
However, he also stated that the history suggested that the 
veteran did not stop working because of psychiatric symptoms.  
While it was safe to say that his psychiatric condition 
caused him to have very superficial relationships with people 
over the years, and apparently caused some difficulties at 
work, the reason he stopped working was the onset of what 
appeared to be Meniere's Disease.  The examiner went on to 
state that the veteran seemed to be suffering from severe and 
almost continuous vertigo, and that it was fairly common for 
victims of Meniere's Disease to contemplate suicide because 
they could not tolerate the severity of the vertigo.  The 
veteran was aware of the poor prognosis of his vertigo 
condition, but he was not as overtly despairing about it as 
the examiner would have expected; his relatively blunted 
affect could be seen as a manifestation of the underlying 
schizophrenic illness.  The diagnoses were schizophrenia, 
well controlled on medication, and depression secondary to 
medical illness.  The GAF score was noted as 60, indicating 
some significant symptoms and impairment of interpersonal 
relationships, but with the ability to function in a work 
situation.  The examiner noted, "I believe he is completely 
disabled, but this would be due strictly to the symptoms of 
his Meniere's Disease."

Based upon the record in this case, particularly the most 
recent examination report which described the veteran's 
schizophrenia as well-controlled on medications, and a GAF 
score of 60, the Board is unable to find a basis to conclude 
that the veteran's service connected psychiatric disorder 
merits a 70 percent evaluation under the current regulations, 
which require objective evidence of such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A GAF of 60 indicates 
moderate symptoms or moderate difficulty in social, 
occupational, or school function, such as having few friends 
and conflicts with peers or co-workers.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, 31 (4TH ed. rev., 1994).

The medical evidence indicates that the veteran's service 
connected schizophrenia, which is well controlled with 
medication, would allow him to function adequately in a work 
setting, were it not for his disabling Meniere's 
Disease/vertigo.  While the veteran has described suicidal 
ideation, this has been medically attributed to depression 
over his nonservice-connected medical disorder, rather than 
the service connected schizophrenia.  His service connected 
psychiatric disability level is better described by the 
criteria for a 50 percent evaluation, including: occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. Part 4, Diagnostic Code 9205 (2001).  The Board finds 
that the preponderance of the evidence is against entitlement 
to a rating in excess of the currently-assigned 50 percent.  
As the evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply. 38 
C.F.R. § 3.102 (2001).


ORDER

The appeal is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

